ALDISERT, Circuit Judge,
dissenting.
This appeal provides us a splendid vehicle to resolve an issue that so far has evaded resolution by the Supreme Court — to what extent do the principles of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), apply to civil cases? As it often does, the Court has allowed this question to percolate in lower federal courts so that further analysis may contour an acceptable legal precept for civil cases as it finally did for criminal cases in 1971.1 We now have the opportunity to construct a conceptual framework with consistency and symmetry, comprehensive enough to accommodate both civil and criminal cases.
Notwithstanding subsequent decisions that seem to embellish the basic structure of Younger, it is settled that federal courts must withhold their power to enjoin state criminal proceedings, except under extraordinary circumstances where the danger of irreparable loss is both great and immediate that a threat exists to plaintiff’s federally protected rights which cannot be eliminated by his defense in a single state prosecution. If this be the test in a criminal case, it seems to me that it should form the basis of the test in civil cases as well. I am persuaded that this court should adopt a test so conceptualized, and no considerations have been advanced in Supreme Court decisions or elsewhere which persuade me otherwise. Thus I would hold that when the federal protections asserted by a federal plaintiff can be interposed by him as an effective defense in a state civil proceeding, a federal court should withhold its power to enjoin the state proceeding.
I.
Any discussion of the court’s power to enjoin state trials should begin with the Anti-Injunction Act, 28 U.S.C. § 2283;
A Court of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.
*1253If there is to be legislatively created power — and I use the term advisedly to distinguish it from judicially created power — to enjoin the state proceeding here, it has to be based on the notion that 42 U.S.C. § 19832 comes within the “expressly authorized by Act of Congress” section of the Anti-Injunction Act. Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972).
Prior to Mitchum the Supreme Court had sanctioned the use of federal injunctions against certain state criminal proceedings. “[A] judicial exception to the longstanding policy evidenced by the statute has been made,” Justice Black explained in Younger, “where a person about to be prosecuted in a state court can show that he will, if the proceeding in the state court is not enjoined, suffer irreparable damages. See Ex parte Young, 209 U.S. 123[, 28 S.Ct. 441, 52 L.Ed. 714] (1908).” 401 U.S. at 43, 91 S.Ct. at 750 (my emphasis). This judicially created exception to the rather clear and seemingly unambiguous language of the Anti-Injunction Act reached its zenith in the mid-sixties in Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965), before being restricted in 1971 by Younger and its companion cases.
But the source for first creating and then restricting the exception to the Congressional mandate of § 2283 was judicial power, raw judicial power, in the true Bishop Hoadly sense.3 Although Younger acknowledged the existence of the judicial exception, it did not meet the question whether § 1983 was to be construed as a statutory exception to the Act. But one year later Mitchum, answering the question affirmatively, reasoned as follows: Younger expressly reserved the question whether § 1983 comes within the “expressly authorized” exception of the Anti-Injunction Act; Younger based its abstention in terms of “the ‘policy’ ground of ‘Our Federalism’ ”, 407 U.S. at 230, 92 S.Ct. at 2156; if § 1983 is not within the exception, then “we must overrule Younger and its companion cases insofar as they recognized the permissibility of injunctive relief against pending criminal prosecutions in certain limited and exceptional circumstances. For, under the doctrine of Atlantic Coast Line [R.R. Co. v. Brotherhood of Locomotive Engineers, 398 U.S. 281, 90 S.Ct. 1739, 26 L.Ed.2d 234 (1970)], the anti-injunction statute would, in a § 1983 case, then be an ‘absolute prohibition’ against federal equity intervention in a pending state criminal or civil proceeding — under any circumstances whatever.” 407 U.S. at 231, 92 S.Ct. at 2156.
This reasoning demonstrates a decisional technique — probably legitimate, but only when utilized by the highest court of a jurisdiction — whereby the Court exercised its judicial power, but at the same time publicly stated that it did not decide the authoritative basis for that power. See, e. g., Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).4 Certainly a jurisprudential hia*1254tus is created when a court resorts to this technique of decision making. After first exercising the power and before giving a rational explanation for it, the only authority for the interim decisions is judicial fiat5 and not traditional decision making accompanied by a stated ratio decidendi. But once principled reasons for the decision are stated, those reasons become the standards by which we must interpret that decision in future cases.
Thus, in considering the application • of Younger v. Harris to civil cases, we must interpret the power of the federal courts to issue an injunction only in the context of how that power is derived from § 1983 as an “expressly authorized” exception to the anti-injunction statute. And here, in my judgment, Mitchum v. Foster is every bit as important as Younger v. Harris, because it is Mitchum that now serves as the fountainhead of federal court subject matter jurisdiction in state court injunction cases.
In construing the Anti-Injunction Act, the Mitchum court was careful to qualify the application of § 1983 when utilized as an “expressed authorized” exception of the Anti-Injunction Act. In emphasizing that there are limitations to the exception, the Court traced the history of the judicially created exception, stating “that federal injunctive relief against a state court proceeding can in some circumstances be essential to prevent great, immediate, and irreparable loss of a person’s constitutional rights. Ex parte Young, 209 U.S. 123 [28 S.Ct. 441, 52 L.Ed. 714]; cf. Truax v. Raich, 239 U.S. 33 [36 S.Ct. 7, 60 L.Ed. 131]; Dombrowski v. Pfister, 380 U.S. 479 [85 S.Ct. 1116, 14 L.Ed.2d 22].” 407 U.S. at 242, 92 S.Ct. at 2162. Although holding that § 1983 is a statutory exception, the Court announced a discrete qualification:
In so concluding, we do not question or qualify in any way the principles of equity, comity, and federalism that must restrain a federal court when asked to enjoin a state court proceeding. These principles, in the context of state criminal prosecutions, were canvassed at length last Term in Younger v. Harris, 401 U.S. 37 [91 S.Ct. 746, 27 L.Ed.2d 669], and its companion cases. They are principles that have been emphasized by this Court many times in the past.
407 U.S. at 243, 92 S.Ct. at 2162 (citations omitted).
Thus, in finally deciding that there is statutory authority for federal injunctions of state court proceedings, the Supreme Court emphasized that the principles of equity, comity and federalism that must restrain a federal court were not questioned or qualified; and in justifying the conclusion that § 1983 was an “expressly authorized” exception the Court did not distinguish between civil and criminal cases. “In short, if a § 1983 action is not an ‘expressly authorized’ statutory exception, the anti-injunction law absolutely prohibits in such an action all federal equitable intervention in a pending state court proceéding, whether civil or criminal, and regardless of how extraordinary the particular circumstances may be.” Id. at 229, 92 S.Ct. at 2155. Indeed, although emphasizing Younger, a criminal case, the Court did not dilute the importance of the civil case, Atlantic Coast Line, supra: “Atlantic Coast Line and Younger . . . serve to delineate both the importance and the finality of the ques*1255tion now before us. And it is in the shadow of those cases that the question must be decided.” Mitchum v. Foster, supra, 407 U.S. at 231, 92 S.Ct. at 2156.
We remain in that shadow. Unless I have overlooked basic conceptual underpinnings of the Supreme Court’s teachings of Atlantic Coast Line, Younger, and Mitch-um, the controlling legal precepts are placed in the following hierarchy of importance:
1. The Anti-Injunction Act — expressing a Congressional policy of non-interference with both civil and criminal state proceedings.
2. The Younger v. Harris principles reiterating that federal non-interference is the rule and that an injunction will be permitted only
(a) upon proof of bad faith prosecution, or
(b) under extraordinary circumstances when the danger of irreparable loss is both great and immediate, and
(c) when plaintiff requires equitable relief because there is no adequate remedy at law, to-wit, plaintiff is unable to vindicate his federally protected rights as a defense in a single state court proceeding.
3. The Mitchum declaration that § 1983 is an “expressly authorized” exception to the Anti-Injunction Act, subject to the caveat that “we do not question or qualify in any way the principles of equity, comity, and federalism that must restrain a federal court when asked to enjoin a state court proceeding.” 407 U.S. at 243, 92 S.Ct. at 2162.
Significantly, in fashioning these precepts, certain important considerations stand out. First, Younger, a criminal case, repeatedly emphasized that to withhold federal intervention was the rule and not the exception. Second, Mitchum, the decision that finally legitimated subject matter jurisdiction for limited federal intervention via § 1983, involved state civil, and not criminal, proceedings.
ii.
Recent Supreme Court decisions, specifically Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975); Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977); and Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977), are as important for what they did not decide, as for what they did decide. In each, the Court was unwilling to mandate the application of Younger abstention principles in all civil cases.6 The present appeal provides an appropriate opportunity for this court to hold that Younger does so apply. None of the Court’s decisions stands as a bar to the test I propose.
A.
When the Supreme Court refused to limit the Younger principles to criminal cases only, it emphasized that when confronted with requests for federal judicial interference with state court functions, federal courts “should abide by standards of restraint that go well beyond those of private equity jurisprudence” because “interference with a state judicial proceeding prevents the state not only from effectuating its substantive policies, but also from continuing to perform the separate function of providing a forum competent, to vindicate any constitutional objections interposed against those policies. Such interference also results in duplicative legal proceedings, and can readily be interpreted ‘as reflecting negatively upon the state court’s ability to enforce constitutional principles.’ Cf. Stef-fel v. Thompson [, 415 U.S. 452] at 462 [94 S.Ct. 1209, 39 L.Ed.2d 505].” Huffman v. Pursue, Ltd., supra, 420 U.S. at 603-604, 95 S.Ct. at 1208. I am in full agreement with this cogent statement of the reasons for comity. To say that comity requires abstention in civil cases only when the state is a litigant or has a peculiar interest in the litigation is to put an unnecessary and grudging interpretation on basic concepts of federalism.
*1256Moreover, I cannot reconcile such a niggardly interpretation with the lofty statement of reasons set forth in Juidice v. Vail:
We now hold, however, that the principles of Younger and Huffman are not confined solely to the types of state actions which were sought to be enjoined in those cases. As we emphasized in Huffman, the “ ‘more vital consideration’ ” behind the Younger doctrine of nonintervention lay not in the fact that the state criminal process was involved but rather in
“ ‘the notion of “comity,” that is, a proper respect for state functions, a recognition of the fact that the entire country is made up of a Union of separate state governments, and a continuance of the belief that the National Government will fare best if the States and their institutions are left free to perform their separate functions in their separate ways.’ ” Huffman, 420 U.S. at 601 [95 S.Ct., at 1206], quoting Younger, 401 U.S., at 44 [91 S.Ct., at 750],
This is by no means a novel doctrine. In Ex parte Young, 209 U.S. 123 [28 S.Ct. 441, 52 L.Ed. 714] (1908), the watershed case which sanctioned the use of the Fourteenth Amendment to the United States Constitution as a sword as well as a shield against unconstitutional conduct of state officers, the Court said:
“But the Federal court cannot, of course, interfere in a case where the proceedings were already pending in a state court. Taylor v. Taintor, 16 Wall. 366, 370 [21 L.Ed. 287]; Harkrader v. Wadley, 172 U.S. 148 [19 S.Ct. 119, 43 L.Ed. 339].” Id., at 162 [28 S.Ct., at 455].11
430 U.S. at 334-35, 97 S.Ct. at 1216-17.
B.
Although Mr. Justice Blackmun seems to insist upon a showing of a pronounced state interest in the civil proceedings “before the federal court must refrain from exercising otherwise proper federal jurisdiction,” Trai-nor v. Hernandez, supra, 431 U.S. at 448, 97 S.Ct. at 1921 (Blackmun J., concurring), his reference to “otherwise proper federal jurisdiction,” does not discuss the limitations on federal intervention set forth in Mitch-um, nor is his reasoning, in my view, responsive to the observations of Mr. Justice Stevens:
The Court explicitly does not decide “whether Younger principles apply to all civil litigation.” Ante, at 445 n.8 [97 S.Ct., at 1918 n.8]. Its holding in this case therefore rests squarely on the fact that the State, rather than some other litigant, is the creditor that invoked the Illinois attachment procedure. This rationale cannot be tenable unless principles of federalism require greater deference to the State’s interest in collecting its own claims than to its interest in providing a forum for other creditors in the community. It would seem rather obvious to me that the amount of money involved in any particular dispute is a matter of far less concern to the sovereign than the integrity of its own procedures. Consequently, the fact that a State is a party to a pending proceeding should make it less objectionable to have the constitutional issue adjudicated in a federal forum than if only private litigants were involved. I therefore find it hard to accept the Court’s contrary evaluation as a principled application of the majestic language in Mr. Justice Black’s Younger opinion.
431 U.S. at 464, 97 S.Ct. at 1928 (Stevens, J., dissenting).
Indeed, the test I propose is probably attuned to the specific emphases in Trainor *1257made by Mr. Justice Stevens.7 In my view, the centerpiece of a test for the application of Younger to civil cases is the availability of state court procedures that will permit the assertion of the federal plaintiff’s constitutional arguments as a defense in the state proceeding. Mr. Justice Stevens dissented in Trainor because the Illinois “procedure [did] not afford a plain, speedy, and efficient remedy for [the plaintiff’s] federal claim.” 431 U.S. at 470, 97 S.Ct. at 1931. I would endorse the formulation presented by Mr. Justice Stevens for the reasons he set forth:
There should be no abstention unless the state procedure affords a plain, speedy, and efficient remedy for the federal wrong; indeed, the opinion in Younger in basing its decision on basic equity principles acknowledges this as the fundamental requirement in application of the abstention doctrine. The majority opinion in this case states the question presented as whether abstention is proper when a “State has already instituted proceedings . . . and the [appellees] could tender and have [their] federal claims decided in the state court.” Ante, at 440 [97 S.Ct., at 1916]. It then proceeds to quote from numerous cases requiring an adequate state remedy for application of the abstention doctrine. Younger v. Harris, 401 U.S. 37, 45 [91 S.Ct. 746, 751, 27 L.Ed.2d 669], quoting Fenner v. Boykin, 271 U.S. 240, 243-244 [46 S.Ct. 492, 493, 70 L.Ed. 927] (requiring the federal plaintiff to “first set up and rely on his defense in the state courts, even though this involves a challenge of the validity of some statute, unless it plainly appears that this course would not afford adequate protection”); Gibson v. Berryhill, 411 U.S. 564, 577 [93 S.Ct. 1689, 1697, 36 L.Ed.2d 488] (dismissal of the federal suit as “naturally presupposing] the opportunity to raise and have timely decided by a competent state tribunal the federal issues involved”); Kugler v. Hel-fant, 421 U.S. 117, 124 [95 S.Ct. 1524, 1530, 44 L.Ed.2d 15] (abstention founded “on the premise that ordinarily a pending state prosecution provides the accused a fair and sufficient opportunity for vindication of federal constitutional rights”). Ante, at 441 [97 S.Ct., at 1916-1917]. In my judgment, when a state procedure is challenged, an adequate forum must be one that is sufficiently independent of the alleged unconstitutional procedure to judge it impartially and to provide prompt relief if the procedure is found wanting.
431 U.S. at 469 n.15, 97 S.Ct. at 1931.
Even if the test be conceptualized as “a pronounced state interest,” I would hold that a state has a pronounced interest in maintaining the viability and integrity of its own court system, which I consider to be a fundamental state institution.
III.
To find that the state procedures do afford “a plain, speedy and efficient remedy for the federal wrong” requires a determination that the state’s highest court is sensitive to rights assured by the Constitution, and that the federal plaintiff will therefore have an adequate remedy at law in the state proceeding. Although the willingness of state courts to vindicate these rights was, in the past, considered to be suspect,8 that viewpoint has now been specifically rejected by a clear majority of the Supreme Court:
Despite differences in institutional environment and the unsympathetic attitude to federal constitutional claims of some state judges in years past, we are *1258unwilling to assume that there now exists a general lack of appropriate sensitivity to constitutional rights in the trial and appellate courts of the several States. . [T]here is “no intrinsic reason why the fact that a man is a federal judge should make him more competent, or conscientious, or learned with respect to the [consideration of constitutional claims] than his neighbor in the state courthouse.” Bator, [Finality in Criminal Law and Federal Habeas Corpus For State Prisoners, 76 Harv.L.Rev. 441 (1963)] at 509.
Stone v. Powell, 428 U.S.. at 493-94 n.35, 96 S.Ct. 3037, 3052, 49 L.Ed.2d 1067.
Moreover, where, as here, the Pennsylvania court system is implicated, a distinguished colleague has observed that the Pennsylvania Supreme Court “is willing to extend the constitutional protection of the citizens of this state beyond the minimum federal standards . . . .”9 Accordingly, I am not willing to conclude that the constitutional claim being asserted by appellants here cannot be hospitably received in the state forum.
IV.
A final consideration remains: the effect of adopting an alternative formula. Any such alternative must recognize certain critical facts of judicial history. First, at no time during the development of the judicial exception to the Anti-Injunction Act prior to Mitchum did the Supreme Court permit a federal injunction of a state civil proceeding solely on the strength of § 1983 subject matter jurisdiction. Second, since Mitch-um, the Supreme Court has never permitted such an injunction. Thus, notwithstanding the Court’s reluctance to announce a rule for the universal application of Younger to all civil cases, the uncontrovert-ed fact is that the Court continues to demonstrate the same reluctance to intrude in state civil cases as it has consistently demonstrated in criminal cases.
I therefore put aside as being contrary to all Supreme Court decisions that have permitted § 1983 intervention in state court proceedings — civil or criminal — any test that does not require a federal plaintiff to prove (1) exceptional circumstances where irreparable injury is both great and immediate, or (2) the absence of a plain, speedy, and efficient state remedy for the federal wrong, unless there is “proven harassment or prosecutions undertaken by state officials in bad faith without hope of obtaining a valid conviction.” Perez v. Ledesma, 401 U.S. 82, 85, 91 S.Ct. 674, 677, 27 L.Ed.2d 701 (1971). Any test applied to a federal injunction against a state proceeding, civil or criminal, which does not utilize these requirements flies in the face of the Anti-Injunction Act, the judicially created exceptions relating thereto expressed prior to Mitchum v. Foster,10 the precise limitations imposed on the § 1983 exception stated by Mitchum, and every Supreme Court case that has permitted intervention.11 Because appellants here did not prove a case requir*1259ing federal intervention under these tests, I would affirm the judgment of the district court. Accordingly, I dissent.

. The Younger principles emanate from a series of cases treating federal intervention decided February 23, 1971, Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669; Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688; Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696; Perez v. Ledesma, 401 U.S. 82, 91 S.Ct. 674, 27 L.Ed.2d 701; Dyson v. Stein, 401 U.S. 200, 91 S.Ct. 769, 27 L.Ed.2d 781; Byrne v. Karalexis, 401 U.S. 216, 91 S.Ct. 777, 27 L.Ed.2d 792.


. 42 U.S.C. § 1983 provides:
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.


. Nay, whoever hath an absolute authority to interpret any written or spoken laws, it is He who is truly the Law Giver to all intents and purposes, and not the Person who first wrote and spoke them.
J. Gray, The Nature and Sources of the Law 120 (1909).


. In Monell, the issue was whether a school board was a “person” within the meaning of § 1983 or a “municipality” immune from liability under the teaching of Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). In Monroe, it was decided that “Congress did not undertake to bring municipal .corporations within the ambit of [§ 1983].” 365 U.S. at 187, 81 S.Ct. at 484. However, in Moneil, the Court admitted:
Although, after plenary consideration, we have decided the merits of over a score of cases brought under § 1983 in which the principal defendant was a school board— and, indeed, in some of which § 1983 and its jurisdictional counterpart, 28 U.S.C. § 1343, provided the only basis for jurisdiction — we indicated in Mt. Healthy City Board of Ed. v. *1254Doyle, 429 U.S. 274, 279 [97 S.Ct. 568, 50 L.Ed.2d 471] (1977), last Term that the question presented here was open and would be decided “another day.” That other day has come and we now overrule Monroe v. Pape, supra, insofar as it holds that local governments are wholly immune from suit under § 1983.
436 U.S. 663, 98 S.Ct. at 2021 (footnote omitted citing 23 cases in which the Court had reached the merits without deciding whether the defendant could be held liable as a matter of law).


. A noteworthy example of decision by judicial fiat is the action of our court in Cooper v. Hutchinson, 184 F.2d 119, 124 (3d Cir. 1950), when, in one sentence, we stated that § 1983 was a statutory exception to the Anti-Injunction Act: “And the provision in the Judicial Code forbidding the use of the injunction against state court action has a stated exception when a federal statute allows it, as it does here.”


. See Huffman v. Pursue, Ltd., 420 U.S. at 607, 95 S.Ct. at 1209; Juidice v. Vail, 430 U.S. at 336 n.13, 97 S.Ct. at 1218; Trainor v. Hernandez, 431 U.S. at 445 n.8, 97 S.Ct. at 1918.


 Neither Ex parte Young, nor the cases cited by it, expressly premised this conclusion on § 5 of the Judiciary Act of 1793, 1 Stat. 335, or its successor sections (now 28 U.S.C. § 2283). These cases, rather, are “an application of the reason underlying the Act,” Toucey v. New York Life Ins. Co., 314 U.S. 118, 135 [62 S.Ct. 139, 145, 86 L.Ed. 100] (1941), and reflect the applicability, wholly independent of a statutory codification, of the longstanding policies which inhere in the notions of comity and federalism, see Younger, 401 U.S., at 43-45 [91 S.Ct., at 750-751], 1 J. Kent, Commentaries on American Law *411-412.


. I believe that with Mr. Justice Stevens, a majority of the Supreme Court would accept this test. To examine carefully the alignments in Huffman, Juidice, and Trainor, it is important to distinguish disagreement over the choice of the controlling legal precepts and the application of the precepts to the facts.


. State judges popularly elected may have difficulty resisting popular pressures not experienced by federal judges given lifetime tenure designed to immunize them from such influences. .
Stone v. Powell, 428 U.S. 465, 525, 96 S.Ct. 3037, 49 L.Ed.2d 1067 (1976) (Brennan, X, dissenting).


. 0. Zeigler, Constitutional Rights of the Accused — Developing Dichotomy Between Federal and State Law, 48 Pa.B.A.Q. 241, 249 (1977):
The message is clear for all to observe. The Pennsylvania Supreme Court is willing to depart from the views of a majority of the United States Supreme Court in many areas of criminal law. It is -willing to extend the constitutional protections of the citizens of this state beyond the minimum federal standards which, as we have observed, are contracting.


. Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908); cf. Traux v. Raich, 239 U.S. 33, 36 S.Ct. 7, 60 L.Ed. 131 (1915); Fenner v. Boykin, 271 U.S. 240, 46 S.Ct. 492; 70 L.Ed. 927 (1926); Spielman Motor Sales Co. v. Dodge, 295 U.S. 89, 55 S.Ct. 678, 79 L.Ed. 1322 (1935); Beal v. Missouri Pac. R. Co., 312 U.S. 45, 61 S.Ct. 418, 85 L.Ed. 577 (1941); Watson v. Buck, 313 U.S. 387, 61 S.Ct. 962, 85 L.Ed. 1416 (1941); Williams v. Miller, 317 U.S. 599, 63 S.Ct. 258, 87 L.Ed. 489 (1942); Douglas v. City of Jeanette, 319 U.S. 157, 63 S.Ct. 877, 87 L.Ed. 1324 (1943); Stefanelli v. Minard, 342 U.S. 117, 72 S.Ct. 118, 96 L.Ed. 138 (1951); Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965); Cameron v. Johnson, 390 U.S. 611, 88 S.Ct. 1335, 20 L.Ed.2d 182 (1968).


. See, e. g., Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908); Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22 (1965).